DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,170,694. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar claim elements.

Claim 1
Claim 1 of 11,170,694
A display apparatus, comprising: a display panel configured to display an image based on input image data: 5a data driver configured to output a data voltage to the display panel;
and a driving-controller configured to determine a driving frequency of the display panel and output a driving frequency signal representing the driving frequency of the display panel to a host, wherein the driving controller comprises:

10

a data processor configured to receive the input image data from the host and generate intermediate image data based on the input image data: 
and a frequency determiner configured to determine the driving frequency of the display panel based on whether the intermediate image data represents a still image or a video image and output the driving frequency signal representing the driving frequency of the display panel to the 15host,
 wherein the driving frequency signal is output to the host before the data voltage corresponding to the intermediate image data is outputted to the display panel.

A display apparatus, comprising: a display panel configured to display an image based on input image data; a data driver configured to output a data voltage to the display panel; 
and a driving controller configured to determine a driving frequency of the display panel based on flicker values for grayscale values of the input image data and output a driving frequency signal representing the driving frequency of the display panel to a host, wherein the driving controller comprises: 
a data processor configured to receive the input image data from the host and generate intermediate image data based on the input image data; 
and a frequency determiner configured to determine the driving frequency of the display panel and output the driving frequency signal representing the driving frequency of the display panel to the host, 


wherein the driving frequency signal is output to the host before the intermediate image data is processed and outputted to the data driver.


Claims 2-14 are substantially similar to claims 2-14 of patent 11,170,694.

Claim 15
Claim 15 of patent 11,170,694

A method of driving a display apparatus, the method comprising: receiving input image data from a host:
generating intermediate image data based on the input image data: determining a driving frequency of a display panel based on whether the intermediate 5image data represents a still image or a video image:
outputting a driving frequency signal representing the driving frequency of the display panel to the host, wherein the driving frequency signal is output to the host before a data voltage corresponding to the intermediate image data is outputted to the display panel; 
generating the data voltage based on the input image data and the driving frequency: and 10outputting the data voltage to the display panel.
A method of driving a display apparatus, the method comprising: receiving input image data from a host;
generating intermediate image data based on the input image data; determining a driving frequency of a display panel based on flicker values for grayscale values of the input image data; 

outputting a driving frequency signal representing the driving frequency of the display panel to the host, wherein the driving frequency signal is output to the host before the intermediate image data is processed and outputted to a data driver;
 generating a data voltage based on the input image data and the driving frequency; and outputting the data voltage to the display panel.


Claims 16-20 are substantially similar to claims 16-20 of patent 11,170,694.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim [2015/0340014].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625